PER CURIAM.
We find that there is no genuine issue of fact as to default or conspiracy and that the trial court was correct in entering summary judgment for appellee upon the complaint. Accordingly, we affirm the “Summary Final Decree of Foreclosure.”
We further find that the amended counterclaim did state a cause of action; consequently, it should not have been dismissed. However, appellees filed a motion for summary judgment on the amended counterclaim contemporaneously with their motion *1067to dismiss. The trial court, having granted the motion to dismiss, did not rule on this motion for summary judgment. We see no genuine issue of material fact as to the matters raised by the aforesaid pleading and believe that the last mentioned motion should have been granted. Accordingly, we reverse the order granting the motion to dismiss, and remand for consideration of the motion for summary judgment not inconsistent herewith.
AFFIRMED in part, REVERSED in part, and REMANDED.
BERANEK, HERSEY and GLICK-STEIN, JJ., concur.